Case 1:18-cv-05680-LDH-SJB Document 44-3 Filed 06/20/19 Page 1 of 8 PageID #: 331




             EXHIBIT B
IMILTENBERGLLP
  Case
   Case1:18-cv-05680-LDH-SJB
         1:18-cv-05680-LDH-SJB Document
                                Document44-3
                                         18 Filed
                                             Filed 01/18/19
                                                   06/20/19 Page
                                                            Page 12 of
                                                                    of 48 PageID
                                                                          PageID #:
                                                                                 #: 55
                                                                                    332
 NESENOFF                                Ira S. Nesenoff
                                         Andrew T. Miltenberg
                                                                          Barbara H. Trapasso
                                                                          Ariya M. Waxman
                                                                                                      Philip A. Byler
                                                                                                      Senior Litigation Counsel
                                                                          Tara J. Davis               Megan S. Goddard
                                         Stuart Bernstein                 Diana R. Warshow            Counsel
ATTORN":YS AT LAW                                                         Gabrielle M. Vinci          Rebecca C. Nunberg
nmllplaw.com                                                              Kara L. Gorycki             Counsel
                                                                          Cindy A. Singh              Jeffrey S. Berkowitz
                                                                          Nicholas E. Lewis           Counsel
                                                                          Adrienne D. Levy            Marybeth Sydor
                                                                                                      Title IX Consultant
                                                                 January 18, 2019

    VIAECF
    The Honorable LaShann DeArcy Hall
    United States District Court for the Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

               Re: Elliott v. Donegan et al, l:18-cv-05680 (LDH) (SJB)

    Dear Judge DeArcy Hall:

            We represent Plaintiff, Stephen Elliott ("Elliott" or Plaintiff') in the above-referenced
    matter and respectfully submit this letter, pursuant to Your Honor's Individual Practice
    Rule III.A, in opposition to Defendant Moira Donegan's ("Donegan") January 11, 2019 request
    for a pre-motion conference to file a motion to dismiss under Rule 12(b)( 6) and motion to stay
    discovery. 1

             Plaintiff's complaint centers on Defendants' malicious publication of defamatory
    statements of criminal sexual conduct by Plaintiff in a publicly accessible Google spreadsheet
    entitled "Shitty Media Men," (the "List") on or about October 11, 2017. Donegan has publicly
    come forward as the creator of the List. See Moira Donegan, I Started the Media Men List My
    name       is     Moira    Donegan,     TheCUT.com        (Jan. 10,    2018),    available    at
    https ://www.thecut.com/2018/01 /moira-donegan-i-started-the-media-men-list.html.       Donegan
    has publicly stated she created the List  for the express  purpose  of inducing, collecting, and
    disseminating unverified, unchecked, anonymous rumors of sexual misconduct, including
    criminal sexual conduct, within Donegan and Plaintiff's shared professional community. Ibid.
    To that end, Donegan created column headings for the List including name of the accused and
    "ALLEGED MISCONDUCT." (Cmplt. ,I 19). She also included instructions for posting
    anonymously. Of crucial importance, Donegan also created and implemented a system for
    designating certain men on the list, including Plaintiff, as being accused of "physical sexual

     1  As an initial matter, Donegan's filing of a discovery motion with Your Honor was improper
     and in violation of the practice rules of this Court. Well before Donegan's January 11 filing,
     Plaintiff's counsel had been in touch with Defense counsel with respect to Plaintiff's intent to
     file a motion for expedited discovery, per the meet-and-confer requirement. Knowing that
     Plaintiff's discovery motion was forthcoming, Donegan filed an improper motion to stay
     discovery with Your Honor, in violation of Magistrate Judge Bulsara's Individual Rules III.B,
     IV.B. Plaintiff intends to properly file his expedited discovery motion with Magistrate Judge
     Bulsara, in accordance with Individual Rule IV.B, on Wednesday January 23, 2019, absent a
     direction otherwise by this Court.
                                                      1
NEW YORK          363 Seventh Avenue     Fifth Floor        New York, NY 10001      T: 212.736.4500    F: 212.736.2260   I
BOSTON            l 0 1 Federal Street   19 th Floor        Boston, MA 02110        T: 617.209.2188
IMILTENBERGLLP
 Case
  Case1:18-cv-05680-LDH-SJB
        1:18-cv-05680-LDH-SJB Document
                               Document44-3
                                        18 Filed
                                            Filed 01/18/19
                                                  06/20/19 Page
                                                           Page 23 of
                                                                   of 48 PageID
                                                                         PageID #:
                                                                                #: 56
                                                                                   333
 NESENOFF&
ATTORNEYS AT LAW



     violence by multiple women," and edited and contributed content accordingly. (Cmplt. ,, 21-
     23).
             Contrary to Donegan's assertions, the Complaint does not merely allege that "someone"
     created and edited Plaintiffs entry on the List and designated him as being accused of sexual
     assault by multiple women. (ECF Doc. 17, at 1). The Complaint alleges that Defendants-
     including Donegan-did so (Cmplt. ,, 21, 48). These actions constitute per se defamatory
     allegations of criminality. See Friends of Falun Gong v. Pac. Cultural Enter., Inc., 288 F. Supp.
     2d 273,284 (E.D.N.Y. 2003) aff'd 109 Fed. Appx. 442 (2d Cir. 2004). As the Complaint alleges,
     Donegan knowingly acted in concert with the Does, rendering Defendants jointly and severally
     liable. See Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010). As such, the
     Complaint does "allege what role Donegan played in publishing the relevant statements," (ECF
     Doc. 17, at 2), and is sufficiently specific to state a claim for defamation. See Ashcroft v. Iqbal,
     556 U.S. 662, 678 (2009). Donegan furthered both her own and the Doe Defendants' tortious
     acts, namely defamation, by organizing, encouraging, creating, publishing, circulating and
     promoting the defamatory statements to others (Cmplt. ,, 17-23). See also Cianci v. New Times
     Pub. Co., 639 F.2d 54 (2nd Cir 1980) (defendant who reports allegation is responsible for truth
     of the allegation itself, not simple fact that it was alleged).

             Donegan argues that Plaintiff fails to allege actual malice. 2 This argument is frivolous.
     The Complaint repeatedly alleges Donegan acted "maliciously," "with malice." (Cmplt. ,, 4, 23,
     40, 48, 52, 58) and/or with "reckless disregard" for the truth (Cmplt. ,, 40, 49, 53). See New
     York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). In addition, Plaintiff alleges sufficient
     facts to demonstrate actual malice. The Complaint alleges Donegan deliberately sought and
     published anonymous, unsubstantiated "rumors" of criminal sexual conduct and subsequently
     publicly stated "I hate men" and "I like the witch hunt." (Cmplt. ,, 17, 18, 26, 50). Actual
     malice may be shown where the defamatory statements are "based wholly on an unverified,
     anonymous source," Church of Scientology Int'!. v. Behar, 23 8 F .3d 168, 174 (2d Cir.2001)
     (citing St. Amant v. Thompson, 390 U.S. 727, 732 (1968)), or "'the words or acts of the
     defendant ... indicate that the defendant knew that his or her statement was or may well have
     been false." Biro, 936 F. Supp. 2d at 278 (citation omitted). The phrase "witch hunt" expressly
     indicates knowledge of false accusations.

            Donegan's attempt to deny malice by distorting the thrust of the Complaint is unavailing.
     Donegan refers to Plaintiffs description of his known sexual preferences as a "too timid to rape
     defense" (ECF Doc. 17, at 2) (emphasis added). Plaintiffs preferences are not a "defense" to
     anything. Rather, the Complaint mentions Plaintiffs known proclivities as an indicator that
     Defendants would or should have had reason to question the false and unsubstantiated rumors
     before publicly promoting, disseminating, and highlighting them. (Cmplt. ,, 15, 49).

            Donegan's fallback position is that she is entitled to immunity based on Section 230 of
     the Communications Decency Act, 47 U.S.C. § 230. (ECF Doc. 17, at 2). She is not. The CDA
     provides immunity to providers and users of an "interactive computer service" from liability for
     content provided by others under certain circumstances, but not if Defendant herself is a
     "provider" of the information or content in question. The CDA defines "information content

     2   Plaintiff reserves his right to contest the status of public figure and/or matter of public concern.
                                                          2
IMILTENBERGLLP
 Case
  Case1:18-cv-05680-LDH-SJB
        1:18-cv-05680-LDH-SJB Document
                               Document44-3
                                        18 Filed
                                            Filed 01/18/19
                                                  06/20/19 Page
                                                           Page 34 of
                                                                   of 48 PageID
                                                                         PageID #:
                                                                                #: 57
                                                                                   334
 NESENOFF&
ATTORNEYS AT LAW



     provider" as "any person or entity that is responsible, in whole or in part, for the creation or
     development of information." 47 U.S.C. § 230(f)(3) (emphasis added). It is well established that
     a defendant is not protected under the CDA "if [she] contributes materially" to the allegedly
     unlawful content. Fair Haus. Council of San Fernando Valley v. Roommates.Com, LLC, 521
     F.3d 1157, 1168 (9th Cir. 2008) (Roommates.com not protected under the CDA where it created
     drop-down menus enabling users to select discriminatory housing preferences). In the instant
     case, Donegan created the spreadsheet including headings for name of the accused and
     "MISCONDUCT", specifically creating a forum for other contributors, including the Doe
     Defendants, to create unlawful, defamatory content, constituting a material contribution to the
     illegal content pursuant to Fair Housing. See also MCW, Inc. v. Badbusinessbureau.com, L.L.C.,
     No. 02-CV-2727-G, 2004 WL 833595, at *10 (N.D. Tex. Apr. 19, 2004) ("the CDA does not
     distinguish between acts of creating or developing the contents of reports, on the one hand, and
     acts of creating or developing the titles or headings of those reports, on the other. The titles and
     headings are clearly part of the web page content.").

            In addition, Donegan forwarded the List to the Doe Defendants and actively encouraged
    them to add content. (Cmplt. ,i 17). By expressly soliciting anonymous, unvetted rumors of
    sexual misconduct, Donegan was responsible for the "development" of the defamatory content.
    See Ascentive, LLC v. Opinion Corp., 842 F. Supp. 2d 450, 475 (E.D.N.Y. 2011) ("[A]ctively
    encouraging and instructing a consumer to gather specific detailed information is an activity that
    goes substantially beyond the traditional publisher's editorial role." (quoting MCW, 2004 WL
    833595, at *10)). "[D]efendants cannot disclaim responsibility for disparaging material that they
    actively solicit." MCW, 2004 WL 833595, at *10. Finally, Donegan created the special
    designation of "accus[ations] of physical sexual violence by multiple women," (Cmplt. ,i,i 21-
    23), and her act of creating and implementing that designation-and so designating Plaintiff-
    constitutes added content and commentary to the allegations. See Doe v. City of New York, 583
    F. Supp. 2d 444, 449 (S.D.N.Y. 2008) (no immunity where "host" added commentary to third-
    party content).

           Given Donegart's expressed, intentional, and deliberate purpose in soliciting and
    disseminating unvetted, unproven rumors of criminal sexual misconduct and distributing them
    within the parties' shared professional community, her behavior undoubtedly constitutes
    outrageous and extreme behavior sufficient to ground a claim of intentional infliction of
    emotional distress. Plaintiff need not prove specific intent to cause distress, only that the acts
    were intentional. See Freihofer v. Hearst Corp., 65 N.Y.2d 135, 142 (1985). Donegan admits
    they were.

            Donegan's motion to stay is improper and unsupported. First, as Defense counsel is
    aware, Plaintiff is seeking early discovery for a court-ordered Google subpoena to unmask the
    Doe Defendants, which imposes no burden or expense on Donegan. Second, as described above,
    Plaintiff's claims are meritorious. Third, the discovery sought is specific and narrowly
    circumscribed. Fourth, Plaintiff believes Google will comply with a valid subpoena, and any
    expedited discovery motion practice will not impact Donegan's frivolous Motion to Dismiss.
    Thus, Donegan fails to sustain her burden of "good cause" for a stay. See Hachette Distribution,
    Inc. v. Hudson Cty. News Co., 136 F.R.D. 356, 358 (E.D.N.Y. 1991).


                                                      3
 Case
  Case1:18-cv-05680-LDH-SJB
        1:18-cv-05680-LDH-SJB Document
                               Document44-3
                                        18 Filed
                                            Filed 01/18/19
                                                  06/20/19 Page
                                                           Page 45 of
                                                                   of 48 PageID
                                                                         PageID #:
                                                                                #: 58
                                                                                   335

INESENOFF&
 MILTENBERGLLP
ATTORNEYS AT LAW


            For the foregoing reasons, Plaintiff respectfully requests the Court deny Donegan's
     motion.
                                                       Very truly yours,
                                                       NESENOFF & MILTENBERG, LLP


                                                       By: / s/ Anm,o 7,. ,Mllunhi'g
                                                           Andrew Miltenberg, Esq.
                                                           Stuart Bernstein, Esq.
                                                           Nicholas Lewis, Esq.

     CC: All Counsel (Via ECF)




                                                 4
I
    Case
     Case1:18-cv-05680-LDH-SJB
          1:18-cv-05680-LDH-SJB Document
                                 Document44-3
                                          33 Filed
                                              Filed04/22/19
                                                    06/20/19 Page
                                                              Page16ofof38PageID
                                                                           PageID#:#:186
                                                                                      336
 NESENOFF                              Ira S. Nesenoff
                                       Andrew T. Miltenberg
                                                                       Barbara H. Trapasso
                                                                       Ariya M. Waxman
                                                                                                   Philip A. Byler
                                                                                                   Senior Litigation Counsel
 MILTENBERGLLP                         Stuart Bernstein
                                                                       Tara J. Davis
                                                                       Diana R. Warshow
                                                                                                   Megan S. Goddard
                                                                                                   Counsel
ATTORNEYS AT LAW                                                       Gabrielle M. Vinci          Rebecca C. Nunberg
nmllplaw.com                                                           Kara L. Gorycki             Counsel
                                                                       Cindy A. Singh              Jeffrey S. Berkowitz
                                                                       Nicholas E. Lewis           Counsel
                                                                       Adrienne D. Levy            Marybeth Sydor
                                                                                                   Title IX Consultant
                                                               April 22, 2019

     VIAECF
     The Honorable LaShann DeArcy Hall
     United States District Court for the Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

               Re: Elliott v. Donegan et al, l:18-cv-05680 (LDH) (SJB)

     Dear Judge DeArcy Hall:

             We represent Plaintiff, Mr. Stephen Elliott ("Elliott" or Plaintiff') in the above-
     referenced matter and respectfully submit this letter, pursuant to Your Honor's Individual
     Practice Rule III.A, in opposition to Defendant Ms. Moira Donegan's ("Donegan") April 8, 2019
     request for a pre-motion conference to file a motion to dismiss under Rule 12(b)( 6). As Your
     Honor is aware, the parties appeared on March 1, 2019, for a pre-motion conference in
     connection with a prior letter filed by Donegan seeking similar relief. On March 22, 2019, with
     the Court's leave, Plaintiff filed an Amended Complaint to further clarify, and cure, potential
     deficiencies noted by the Court.

              Plaintiff respectfully submits the Amended Complaint sufficiently alleges actual malice
      the sole potential deficiency identified by the Court. See Biro v. Conde Nast, 807 F.3d 541 (2d
      Cir. 2015). Plaintiffs Amended Complaint centers on Defendants' malicious publication of
      defamatory statements of criminal sexual conduct by Plaintiff in a publicly accessible Google
      spreadsheet entitled "Shitty Media Men," (The "List") on or about October 11, 2017. Donegan's
      involvement is explicitly alleged, including her own admissions as the creator of The List.
      (Cmplt. ,r,r 56 on p. 12); See Moira Donegan, I Started the Media Men List My name is Moira
      Donegan, TheCUT.com (Jan. 10, 2018), available at https://www.thecut.com/2018/0l/moira-
      donegan-i-started-the-media-men-list.html. Donegan is alleged to have published the false,
      defamatory entry about Plaintiff. (Cmplt. ,r,r 24-25 on p. 6; ,r,r 50-53 on p. 11). Alternatively, if
      Donegan did not herself fabricate some of the false, defamatory accusations against Plaintiff,
      then she published them with reckless disregard for their truth or falsity as she admittedly created
      The List for the purpose of spreading unsubstantiated allegations of sexual misconduct and,
      further, entertained serious doubts as to the truth of allegations from anonymous posters.
      (Cmplt. ,r,r 18-21 on p. 5; ,r,r 54-62 on p. 12-13). Donegan, with Jane Doe Defendants, published
      false statements accusing Plaintiff of "Rape accusations," and "sexual harassment" [sic], and
      highlighted Plaintiffs entry in red to allege multiple women accused Plaintiff of sexual violence.
       (Cmplt. ,r,r 25-27 on p. 6-7). These actions constitute per se defamatory allegations of
       criminality. See Friends of Falun Gong v. Pac. Cultural Enter., Inc., 288 F. Supp. 2d 273, 284
       (E.D.N.Y. 2003) ajj'd 109 Fed. Appx. 442 (2d Cir. 2004).
                                                           1
NEW YORK          363 Seventh Avenue    Fifth Floor       New York, NY 10001    T: 212.736.4500     F: 212.736.2260   J


BOSTON            101 Federal Street    19 th Floor       Boston, MA 02110       T: 617.209.2188
  Case
   Case1:18-cv-05680-LDH-SJB
        1:18-cv-05680-LDH-SJB Document
                               Document44-3
                                        33 Filed
                                            Filed04/22/19
                                                  06/20/19 Page
                                                            Page27ofof38PageID
                                                                         PageID#:#:187
                                                                                    337

INESENOFF&
 MILTENBERGLLP
ATTORNEYS AT LAW


            As such, the Amended Complaint is sufficiently specific to state a claim for defamation.
    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Donegan furthered both her own and the Doe
    Defendants' tortious acts, namely defamation, by organizing, encouraging, creating, publishing,
    circulating and promoting the defamatory statements to others. See also Cianci v. New Times
    Pub. Co., 639 F.2d 54 (2nd Cir 1980) (defendant who reports allegation is responsible for truth
    of the allegation itself, not simple fact that it was alleged).

             Donegan again argues that Plaintiff fails to allege actual malice. 1 Plaintiff respectfully
     submits the pleading deficiencies identified by this Court were indeed cured. Plaintiff alleges
     Donegan posted the aforementioned false and defamatory entries about Plaintiff on The List.
     (Cmplt. ,i,i 24-25 on p. 6; ,i,i 50-53 on p. 11 ). In Biro, the Second Circuit held, to plausibly infer
     actual malice, "a plaintiff may allege that 'a story [was] fabricated by the defendant' if the
     defendant provides no source for the allegedly defamatory statements." Biro at 545 (citing St.
     Amant v. Thompson, 390 U.S. 727, 732 (1968)). Donegan has not provided a source for the
     defamatory statements, so Plaintiff may allege the entries were fabricated by Donegan. This
     alone is sufficient to defeat a 12(b)(6) motion.

             Alternatively, if Donegan did not herself fabricate certain defamatory statements,
     Plaintiff may properly allege defamation by alleging the defamatory statements were based
     wholly on an unverified anonymous source or were published despite "obvious [specified]
     reasons to doubt the veracity of the informant or the accuracy of his reports." Id.

             The Amended Complaint alleges Donegan published statements from an unverified
     anonymous source and published said defamatory statements with an acknowledgement The List
     was vulnerable to false accusations. (Cmplt. ,i,i 18-21 on p. 5; ,i,i 54-62 on p. 12-13). Donegan,
     in her January 10, 2018, article posted on The Cut, admitted false accusations were a concern she
     "took seriously." (Cmplt. ,i,i 56 on p. 12). The Amended Complaint alleges that despite these
     "serious[]"concerns, Donegan posted the defamatory statements, along with her own
     contributions to The List and Plaintiffs entries. (Cmplt. ,i,i 57-58 on p. 13). The Amended
     Complaint also Donegan published defamatory statements from sources anonymous to her.
     (Cmplt. ,i,i 60 on p. 13). In both scenarios, in which Donegan published defamatory statements
     of others, the Amended Complaint contains plausible allegations of actual malice. In accordance
     with the Court's suggestions, Plaintiff amended the Complaint to clarify that a portion of the
     people who posted unsubstantiated defamatory statements were unknown to Defendant Donegan.
     (Cmplt. ,i,i 19, 21 on p. 5).

             Further, regarding public statements of Donegan evincing a "hatred of men," the
     statements are merely proof of ill will or animosity to Plaintiff. While ill will or animosity is not
     equivalent to actual malice, nor required to prove it, Plaintiff respectfully submits the evidence of
     animosity is highly relevant to Donegan's motives and may be used to bolster an inference of
     actual malice. See Duffy v. Leading Edge Prods., 44 F.3d 308, n.10 (5th Cir. 1995).


     1 Plaintiff reserves his right to contest the status of public figure and/or matter of public concern,
     but does not contest the status here as, he respectfully submits, actual malice is plausibly inferred
     in the Amended Complaint.
                                                        2
IMILTENBERGw
 Case
  Case1:18-cv-05680-LDH-SJB
       1:18-cv-05680-LDH-SJB Document
                              Document44-3
                                       33 Filed
                                           Filed04/22/19
                                                 06/20/19 Page
                                                           Page38ofof38PageID
                                                                        PageID#:#:188
                                                                                   338
 NESENOFF&
ATTORNEYS AT LAW



            Donegan, again, maintains a fallback position that she is entitled to immunity based on
    Section 230 of the Communications Decency Act, 47 U.S.C. § 230. (ECF Doc. 29, at 2). As the
    Court noted on March 1, 2019, Donegan is not entitled to CDA immunity. The CDA provides
    immunity to providers and users of an "interactive computer service" from liability for content
    provided by others under certain circumstances, but not if Defendant herself is a "provider" of
    the information or content in question. The CDA defines "information content provider" as "any
    person or entity that is responsible, in whole or in part, for the creation or development of
    information." 47 U.S.C. § 230(f)(3) (emphasis added). As the Court noted, Plaintiff alleges
    Donegan authored the defamatory statements regarding Plaintiff. (Cmplt. ,r,r 24-25 on p. 6).
    Donegan further contributed to Plaintiffs entries. (Cmplt. ,r,r 26-28 on p. 6-7). Further, it is
    well established that a defendant is not protected under the CDA "if [she] contributes materially"
    to the allegedly unlawful content. Fair Haus. Council of San Fernando Valley v.
    Roommates.Com, LLC, 521 F.3d 1157, 1168 (9th Cir. 2008) (Roommates.com not protected
    under the CDA where it created drop-down menus enabling users to select discriminatory
    housing preferences). In the instant case, Donegan created the spreadsheet including headings
    for name of the accused and "MISCONDUCT", specifically creating a forum for other
    contributors, including the Doe Defendants, to create unlawful, defamatory content, constituting
    a material contribution to the illegal content pursuant to Fair Housing. See also MCW, Inc. v.
    Badbusinessbureau.com, L.L.C., No. 02-CV-2727-G, 2004 WL 833595, at *10 (N.D. Tex. Apr.
    19, 2004) ("the CDA does not distinguish between acts of creating or developing the contents of
    reports, on the one hand, and acts of creating or developing the titles or headings of those reports,
    on the other. The titles and headings are clearly part of the web page content.").

            Donegan forwarded The List to the Doe Defendants, many of whom were unknown to
    Donegan, and actively encouraged them to add content. (Cmplt. ,r,r 21-22 on p. 5-6). By
    expressly soliciting anonymous, unvetted rumors of sexual misconduct, Donegan was
    responsible for the "development" of the defamatory content. See Ascentive, LLC v. Opinion
    Corp., 842 F. Supp. 2d 450, 475 (E.D.N.Y. 2011) ("[A]ctively encouraging and instructing a
    consumer to gather specific detailed information is an activity that goes substantially beyond the
    traditional publisher's editorial role." (quoting MCW, 2004 WL 833595, at *10)). "[D]efendants
    cannot disclaim responsibility for disparaging material that they actively solicit." MCW, 2004
    WL 833595, at *10. Finally, Donegan created the special designation of "accus[ations] of
    physical sexual violence by multiple women," (Cmplt. ,r,r 27-28 on p.7), and her act of creating
    and implementing that designation-and so designating Plaintiff--constitutes added content and
    commentary to the allegations. See Doe v. City of New York, 583 F. Supp. 2d 444,449 (S.D.N.Y.
    2008) (no immunity where "host" added commentary to third-party content).

           For the foregoing reasons, Plaintiff respectfully requests the Court deny Donegan's
    motion.
                                                           Very truly yours,
                                                           NESENOFF & MILTENBERG, LLP

                                                    By:   Isl A,,~111 '7,. At,ltunh~
                                                           Andrew Miltenberg, Esq.
                                                           Stuart Bernstein, Esq.
    CC: All Counsel (Via ECF)                              Nicholas Lewis, Esq.

                                                     3
